EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Gilmer on 11/29/2021.
The application has been amended as follows: 

13. (Currently Amended) The child-containment device of Claim 1, wherein the inter-engaging synching elements include meshing gears on adjacent ones of the upper frame members.
Reasons for Allowance
Claims 1-11, 13-14, and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 19.
In regards to independent Claims 1 and 19, the prior art of Zhang (WO 2016036914) in view of Bader (US 3309719) were used to previously teach the combination of gears in the prior of Zhang’s playard and Ramussen’s bed lit system in a vehicle. Zhang (WO 2016036914) teaches: a playard that uses internal gears (Fig. 18A-D) to ensure that the top rails of the playard move in symmetry. The connectors and gears are located in the upper corner assembly and rotate to collapse or deploy the playard. Rasmussen (US 2014/0159410) teaches: a vehicles living quarters wherein the meshing portion of the gears, rotate to allow the mattress to be lifted to different heights. The Remarks from the Applicant filed on 07/15/2021 were taken into consideration and agreed upon as the two pieces of art 
As such, with both prior arts failing to disclose the instant invention in their respective ways, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/2/2021